Exhibit 10.5

 

Execution Version

 

SECOND OMNIBUS AMENDMENT

 

THIS SECOND OMNIBUS AMENDMENT (this “Amendment”) dated as of April 7, 2009 by
and among Goldman Sachs Mortgage Company, as buyer (“GSMC”), Gramercy Warehouse
Funding II LLC, as a seller (“Gramercy”), GKK Trading Warehouse II LLC, as a
seller (“GKK” and together with Gramercy, collectively, “Seller”), Gramercy
Capital Corp., as a guarantor, GKK Capital LP, as a guarantor, Gramercy
Investment Trust, as a guarantor and GKK Trading Corp., as a guarantor,
(together with Gramercy Capital Corp., GKK Capital LP and Gramercy Investment
Trust, “Guarantor”) amends (i) that certain Second Amended and Restated Master
Repurchase Agreement between Seller and GSMC, dated as of June 28, 2007, (as
amended from time to time, the “Repurchase Agreement”) and (ii) that certain
Second Amended and Restated Guaranty dated as of June 28, 2007 by Guarantor for
the benefit of GSMC.  Capitalized terms used but not defined herein shall have
the meanings set forth in the Repurchase Agreement.

 

RECITAL

 

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller, GSMC and Guarantor have agreed to amend
the Repurchase Agreement and the Guaranty as provided herein;

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

1.             Reduction of Repurchase Price.  On the date hereof, Seller shall
repay a portion of the Repurchase Price of the Purchased Loan known as “666
Fifth Avenue” in the amount of $4,000,000.  GSMC and Seller shall execute a
replacement Confirmation with respect to such Purchased Loan in the form
attached hereto as Exhibit A.

 

2.             Financial Covenant Compliance Certificate.  Seller, GSMC and
Guarantor agree to the following, effective as of January 1, 2009:

 

(a)           The definition of “Financial Covenant Compliance Certificate”,
“Financial Covenants” and all related definitions are hereby deleted in their
entirety.

 

(b)           Section 3(e)(2) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety.

 

(c)           Section 12(g)(iv) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety.

 

(d)           Section 14(a)(xi) is hereby deleted in its entirety.

 

(e)           Section 14(a)(xv) is hereby deleted in its entirety and replaced
by the following:

 

(xv)         any of the covenants of Guarantor in the Guaranty shall have been
breached, and such breach has not been cured within ten (10) Business Days after
receiving written notice of such breach from Buyer.

 

--------------------------------------------------------------------------------


 

3.             Income Payments.

 

(a)           The definition of “Income” is hereby deleted in its entirety and
replaced by the following:

 

“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds (including sales proceeds) or other cash
distributions thereon (including casualty or condemnation proceeds).

 

(b)           The definition of “Release Amount” is hereby added to 2(c) of
Annex I to the Repurchase Agreement:

 

“Release Amount” shall mean (i) with respect to (a) any arm’s-length sale of a
Purchased Loan by Seller to a Person that is not an Affiliate of Seller or
(b) any early prepayment or payoff of a Purchased Loan (including any discounted
pay-off permitted under the terms of the Agreement), all Income (net of
reasonable closing expenses) received in respect of such sale in excess of the
amounts required to be paid to Buyer in accordance with Section 3(g)(iii)(A) and
(ii) with respect to any sale of a Purchased Loan by Seller to a CDO managed by
an Affiliate of Seller or any other repurchase of a Purchased Loan by Seller,
fifty percent (50%) of all Income (net of reasonable closing expenses) received
in respect of such sale or repurchase in excess of the amounts required to be
paid to Buyer in accordance with Section 3(g)(iii)(A).

 

(c)           Section 3(g)(iii) of Annex I to the Repurchase Agreement are
hereby deleted in its entirety and replaced by the following:

 

(iii)          Seller shall (A) pay to Buyer on the Early Repurchase Date, an
amount equal to the sum of the Repurchase Price for such Transaction, all Costs
and any other amounts payable by Seller and outstanding under the Agreement
(including, without limitation, Section 3(m) of this Annex I) with respect to
such Transaction against transfer to Seller or its agent of the related
Purchased Loan and (B) deposit the Release Amount with respect to such Purchased
Loan into the Blocked Account.

 

(d)           Section 5(b)(iii) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety and replaced by the following:

 

third, (A) if a Principal Payment in respect of any Purchased Loan has been made
during such Collection Period, to Buyer an amount equal to the Principal Payment
to be applied to reduce the Repurchase Price of such Purchased Loan until the
Repurchase Price is reduced to zero, with any remainder to be applied to reduce
the Repurchase Price of the other Purchased Loans pro rata; and (B) if a
Purchased Loan has been repurchased in accordance with Section 3(g) of the
Agreement during such Collection Period, to Buyer the applicable Release Amount
to be applied to reduce the Repurchase Price of the Purchased Loans pro rata;

 

2

--------------------------------------------------------------------------------


 

(f)            Section 5(b)(v) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety and replaced by the following:

 

fifth, to Buyer the remainder in respect of the Aggregate Repurchase Price until
the Aggregate Repurchase Price for all of the Purchased Loans has been reduced
to zero; and

 

4.             Events of Default.

 

(a)           Section 14(a)(ix) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety and replaced by the following:

 

a final judgment by any competent court in the United States of America for the
payment of money shall have been rendered against Seller, and remained
undischarged or unpaid for a period of forty-five (45) days, during which period
execution of such judgment is not effectively stayed;

 

(b)           Section 14(a)(x) of Annex I to the Repurchase Agreement is hereby
deleted in its entirety.

 

(c)           Section 14(a)(xiii) of Annex I to the Repurchase Agreement is
hereby amended to remove the words “or Guarantor” at the end thereof.

 

(d)           Section 14(a)(xiv) of Annex I to the Repurchase Agreement is
hereby deleted in its entirety and replaced by the following:

 

an “event of default” beyond any applicable notice and cure period shall have
occurred under (A) the Securities Repurchase Agreement, (B) any repurchase
facility or loan facility entered into by Seller and Buyer or any affiliate of
Buyer or (C) any facility with Buyer or any affiliate of Buyer in which Seller
is a guarantor; or

 

5.             Change of Control.  The definition of “Change of Control” is
hereby deleted in its entirety and replaced by the following:

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(i)            the Parent shall cease to own and control, of record and
beneficially, directly or indirectly, at least 100% of each class of outstanding
Capital Stock of each Seller;

 

(ii)           any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall be or have the right to be (whether by means of warrants, options or
otherwise), or shall become or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of Capital Stock of the
Parent entitled to vote generally in the election of directors of 49% or more;
or

 

3

--------------------------------------------------------------------------------


 

(iii)          a Transfer of all or substantially all of a Seller’s assets
(excluding any such Transfer in connection with any securitization transaction
involving, or the sale of, Repurchased Loans or Repurchased Securities or other
assets of Seller used in other repurchase or other similar transactions in the
ordinary course of such Person’s business).

 

6.             Guaranty.

 

(a)           Section 1.2(a) of the Guaranty is hereby deleted in its entirety.

 

(b)           Sections 4.6, 4.7, 4.10 and 4.11 of the Guaranty are hereby
deleted in their entirety.

 

7.             Representations. Seller hereby represents and warrants that, as
of the date hereof, neither (i) that certain First Amended and Restated Credit
Agreement dated as of June 28, 2007 by and among GKK Capital LP, as borrower,
the obligors party thereto, the lenders party thereto and KeyBank National
Association, as agent thereunder, as such agreement has been amended,
supplemented or otherwise modified through the date hereof or (ii) that certain
Credit Agreement dated as of July 22, 2008 by and among the borrowers party
thereto, the lenders party thereto and Wachovia Bank, National Association, as
such agreement has been amendment, supplemented or otherwise modified through
the date hereof, provides for more favorable terms with respect to financial
covenants, cross-default, cross-acceleration or recourse than that provided in
the Repurchase Agreement after giving effect to the terms of this Amendment.

 

8.             SPE Compliance.

 

(a)           On or prior to May 6, 2009 (the “SPE Compliance Date”), time being
of the essence, Seller and Guarantor hereby covenant and agree to cause the
Purchased Loans to be held by a Single-Purpose Entity (an “SPE Seller”)(which
may be Seller or an Affiliate of Seller) that shall confirm (or reconfirm, as
the case may be) in writing its compliance with, and agreement to be bound by,
all terms of and conditions of the Transaction Documents, including without
limitation, the provisions of Section 13 of Annex I to the Repurchase Agreement
as of the SPE Compliance Date.

 

(b)           Failure of Seller and Guarantor to comply with the provisions of
subclause (a) above on or before the SPE Compliance Date shall be an immediate
Event of Default under the Repurchase Agreement.

 

(c)           All documents or instruments as shall be necessary to transfer the
Purchased Loans to the SPE Seller (the “Transfer Documents”), if any, shall be
in form and substance reasonably satisfactory to Buyer.  In the event that SPE
Seller shall be an Affiliate of Seller, the Transfer Documents shall include, in
form and substance reasonably satisfactory to Buyer, solvency representations by
Seller.

 

(d)           From the date hereof until the SPE Compliance Date, Buyer agrees
to waive any Default or Event of Default solely relating to or arising out of
the ownership by Seller of assets that do not constitute Purchased Loans. 
Notwithstanding the foregoing waiver, in no

 

4

--------------------------------------------------------------------------------


 

event shall Buyer be deemed to have waived any rights or remedies it may have
under Section 1.2(b)(iii)(E) of the Guaranty.

 

(e)           Notwithstanding anything to the contrary contained herein or in
any other Transaction Document and for the avoidance of doubt, each of Seller
and Guarantor covenant and agree that in no event shall Buyer be obligated to
advance funds to any Person in connection with any future funding obligations
under any assets owned by Seller as of the date hereof.

 

9.             Continuing Effect.  Except as expressly amended by this
Amendment, the Repurchase Agreement and the other Transaction Documents remain
in full force and effect in accordance with their respective terms, and are
hereby in all respects ratified and confirmed.

 

10.           References.  All references to the Repurchase Agreement and the
Guaranty in any Transaction Document or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Repurchase Agreement
and the Guaranty, each as amended hereby, unless the context expressly requires
otherwise.

 

11.           Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.

 

12.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

 

[Signatures appear on the next page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.

 

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

 

a New York limited partnership

 

 

 

 

 

By: Goldman Sachs Real Estate Funding Corp.,

 

 

its general partner

 

 

 

 

 

 

By:

 /s/ Kevin Gasvoda

 

 

Name: Kevin Gasvoda

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

GRAMERCY WAREHOUSE FUNDING II LLC,

 

GKK TRADING WAREHOUSE II LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:  GRAMERCY INVESTMENT TRUST,

 

By:  GKK TRADING CORP.,

a Maryland real estate investment trust

 

its sole member and manager

 

 

 

By:  GKK CAPITAL LP,

 

By:  GRAMERCY CAPITAL CORP.,

a Delaware limited partnership, its sole member and manager

 

a Maryland corporation, its general partner

By:  GRAMERCY CAPITAL CORP.,

 

By:

 /s/ Robert R. Foley

a Maryland corporation, its general partner

 

Name: Robert R. Foley

 

 

 

Title: Chief Operating Officer

By:

 /s/ Robert R. Foley

 

 

Name: Robert R. Foley

 

 

Title: Chief Operating Officer

 

 

 

 

 

GKK TRADING CORP.,

 

GRAMERCY CAPITAL CORP.,

a Delaware corporation

 

a Maryland corporation

 

 

 

 

 

By:

 /s/ Robert R. Foley

 

By:

 /s/ Robert R. Foley

Name: Robert R. Foley

 

Name: Robert R. Foley

Title: Chief Operating Officer

 

Title: Chief Operating Officer

 

 

 

GKK CAPITAL, L.P.,

 

GRAMERCY INVESTMENT TRUST,

a Delaware limited partnership

 

a Maryland real estate investment trust

 

 

 

 

 

By:

 /s/ Robert R. Foley

 

By:

 /s/ Robert R. Foley

Name: Robert R. Foley

 

Name: Robert R. Foley

Title: Chief Operating Officer

 

Title: Chief Operating Officer

 

 

--------------------------------------------------------------------------------